Citation Nr: 1441660	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent for nephrolithiasis (kidney stones).

3.  Entitlement to an effective date earlier than November 20, 2012, for the assignment of a 10 percent evaluation for dyshydrotic eczema and dermatitis.

4.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.

5.  Entitlement to an initial rating in excess of 10 percent for dyshydrotic eczema and dermatitis on or after November 20, 2012.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to September 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2007, November 2012, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony at a July 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.

The Veterans Benefits Management System (VBMS) contains the Veteran's waiver of the 30-day waiting period before this matter was to be transferred to the Board from the RO and a waiver of consideration by the RO of additional evidence submitted subsequent to the March 2014 statements of the case and supplemental statement of the case addressing the matters on appeal.  The remaining documents in the Virtual VA claims processing system and VBMS are otherwise not relevant to the matter on appeal or are duplicative of what is in the current VA paper claims file.

The issues of entitlement to service connection for a lumbar spine disorder, a higher initial rating for nephrolithiasis, and an effective date earlier than November 20, 2012, for a rating of 10 percent for dyshydrotic eczema and dermatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2014 hearing, the Veteran and his representative indicated that they wanted to withdraw his appeal for the issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.

2.  At the July 2014 hearing, the Veteran and his representative indicated that they wanted to withdraw his appeal for the issue of entitlement to an initial rating in excess of 10 percent for dyshydrotic eczema and dermatitis.


CONCLUSIONS OF LAW

1.  The Veteran has withdrawn his appeal for entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.204 (2013).

2.  The Veteran has withdrawn his appeal for entitlement an initial rating in excess of 10 percent for dyshydrotic eczema and dermatitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 In the present case, the appellant has withdrawn this appeal for the issues of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea and for an initial rating in excess of 10 percent for dyshydrotic eczema and dermatitis.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.


ORDER

The appeal as to entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea is dismissed.  

The appeal as to entitlement an initial rating in excess of 10 percent for dyshydrotic eczema and dermatitis is dismissed.  


REMAND

The Veteran was afforded a VA examination in November 2007 in connection with his claim for nephrolithiasis (kidney stones), which was nearly seven years ago.  His July 2014 testimony regarding his symptomatology suggests a worsening since the last examination.  Therefore, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected nephrolithiasis.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95. 

The Veteran also seeks an effective date earlier than November 20, 2012, for a 10 percent rating for dyshydrotic eczema and dermatitis.  The effective date was assigned based on the date of the most recent VA skin examination of the skin.  However, finds that a retrospective medical opinion may be helpful, as the evidence shows Veteran's skin conditions of the Veteran's hands and feet were treated on multiple occasions prior to November 2012.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions, but VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).
 
Additionally, the Board finds that an additional medical opinion is necessary.  A January 2014 VA examiner opined that the Veteran's current lower lumbar degenerative disc disease between L5 and S1 is not related to his military service because it is in a different location than the symptoms he experienced in service.  However, the Veteran's service treatment records note several areas of back pain, and there are post-service medical records showing other diagnoses, such as a lower back strain, a non-radiating low back sprain, and lumbago.  Thus, it is unclear if he may have another diagnosis that would be in the same location as the symptoms he experienced in service.

Moreover, on remand, the AOJ should seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lumbar spine disorder, dyshydrotic eczema, dermatitis, and nephrolithiasis (kidney stones) since October 2006, but that may not have been received into the Veteran's claims file.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology that may have been present during the pendency of the appeal.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation for any such finding.

The examiner should also note that service treatment records show the Veteran was seen in October 1993 for two weeks of symptoms diagnosed as a strain versus lumbar dysfunction.  He was also seen in April 1995 for pain after lifting with limitation of flexion, in April 1997 for mid-back pain, in April 2004 for upper right back pain around the right scapula, and in March 2005 for right lower back pain.

The examiner should further note that the Veteran was seen on October 2, 2006, (two days after his discharge from service) at which time it was indicated by history that the Veteran had a history of chronic back pain since 2004.  There is also a July 2007 record indicating that the Veteran had pain in the low back, hips and shoulders; a September 2007 record of treatment for lower right back pain, diagnosed as acute low back sprain; a July 2008 record authorizing physical therapy and indicating that the Veteran had a long history of lower back pain, mainly muscle spasm; a July 2008 diagnosis sheet with an assessment of unspecified site of sacroiliac region sprain; a December 2008 record of treatment indicating a history of chronic low back pain since 1994; an April 2009 record of treatment for a back sprain/strain; a report of an MRI in May of 2009; an October 2009 treatment record diagnosing intervertebral disc degeneration; and a January 2014 report of VA examination.  

The examiner should identify any diagnosis of a back disorder that has been present at any point since October 2006 to the present.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during active service or is otherwise related thereto.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected nephrolithiasis.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation for any such finding.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should indicate the frequency of attacks and whether the Veteran has infections, requires catheter drainage, or has kidney function impairment.  The examiner should note whether the Veteran requires diet therapy, drug, therapy, or invasive or non-invasive procedures more than two times per year.  He or she should further discuss whether the Veteran has renal dysfunction.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  Once all available relevant medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility to obtain a retrospective medical opinion as to the severity of the Veteran's service-connected dyshydrotic eczema and dermatitis for the period from October 1, 2006, to November 20, 2012.

If possible, the retrospective medical opinion should be conducted by the clinician who conducted the November 20, 2012, VA examination. 

The examiner should review the post-service treatment records, many of which indicate treatment for skin disorders of the Veteran's hands and feet, for the period from October 1, 2006, to November 20, 2012.

If examination of the Veteran is necessary, either to obtain a personal history or to review current physical findings as they may be relevant, such an examination should be conducted. 

The examiner should provide a retrospective opinion as to the period from October 1, 2006, to November 19, 2012, addressing whether the Veteran's dyshydrotic eczema and dermatitis involved at least 5 percent of the entire body or at least 5 percent of the exposed areas of the body, or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


